 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DORIAN DAVIS,                                         No. 2:18-cv-2682 JAM AC P
12                          Petitioner,
13               v.                                         ORDER
14    ROBERT NEUSCHMID,
15                          Respondent.
16

17              Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20              On April 7, 2021, the magistrate judge issued findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 7. Petitioner

23   has not filed objections to the findings and recommendations.

24              The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27              1. The findings and recommendations issued April 7, 2021 (ECF No. 7), are ADOPTED

28   in full;
                                                           1
 1          2. This action is DISMISSED, and
 2          3. The court DECLINES to issue the certificate of appealability referenced in 28 U.S.C.
 3   § 2253.
 4

 5
     DATED: June 1, 2021                          /s/ John A. Mendez
 6
                                                  THE HONORABLE JOHN A. MENDEZ
 7                                                UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
